DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment
The present office action is made in response to the amendment filed by applicant on 1/4/2022. It is noted that in the amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification.
Regarding to the claims, applicant has amended claims 1, 7 and 9. There is not any claim being added into or canceled from the application. The pending claims are claims 1-10 which claims are examined in the present office action.
Response to Arguments
4.	The amendments to the claims as provided in the amendment of 1/4/2022 and applicant's arguments provided in the mentioned amendment, pages 5-10, have been fully considered and yielded the following conclusions.
A) Regarding to the objection of claims 1-10 as set forth in the office action of 9/20/2021, the amendments to the claims as provided in the amendment of 1/4/2022 and applicant’s arguments provided in the mentioned amendment, page 5, have been fully considered and are sufficient to overcome the objections to claims 1-10 set forth in the mentioned office action.
B) Regarding to the rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 9/20/2021, the amendments to the 
In response to the rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, applicant has amended claim 1 by adding the feature related to a beam splitter, see claim 1 on line 10, and claims that the fluorescence reflected light illumination path is guided by the beam splitter “a fluorescence reflected light illumination beam path  … the microscope”, see claim 1 on lines 12-16. Such addition of a beam splitter and its function, i.e., guiding a light beam/path, into the claim still does not make clear about the manner/configuration of the microscope having a phase contrast transmitted light illumination device and a fluorescence reflected light illumination device so that the microscope can obtain the result as recited in the mentioned features. In other words, what manner/configuration of the microscope does applicant imply here?
Applicant should note that a beam splitter without any specific structure is an optical element having a function of splitting a light beam incident thereon. In the present claim 1, there is not any specific feature related to the structure of the beam splitter being provided thus it is complete unclear how a generally beam splitter which beam splitter guides a beam path in a microscope can make a cross section of an illumination beam path lie within an inner stop region of a ring stop as recited in the claim.

             C) Regarding to the rejection of claims 1 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by Nagano et al (US Patent No. 6,025,956), the rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Nagano et al in view of Lim (US Publication No. 2014/0212895), and the rejection of claims 4-10 under 35 U.S.C. 103 as being unpatentable over Nagano et al in view of Kawanabe et al (US Publication No. 2008/0304147) as set forth in the office action of 9/20/2021, the amendments to the claims as provided in the amendment of 1/4/2022 and applicant’s arguments provided in the mentioned amendment, pages 6-10, have been fully considered but are not sufficient to overcome the mentioned rejections. Thus, the mentioned rejections are repeated in the present office action. 
             Applicant has argued that the art of Nagano et al does not disclose the feature regarding to  “a fluorescence reflected light illumination beam path produced by the fluorescence reflected light illumination device and guided by the beam splitter lies, in terms of its cross section, within the inner stop region of the ring stop” as recited in the present claim 1. The examiner respectfully disagree with applicant’s viewpoint and respectfully invited the applicant to review the claimed language provided in the claim and the art of Nagano et al.
            Applicant should note that there is not any specific structural limitations/features as well as optical limitation/feature to show the manner in which the fluorescence reflected light In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Since all structural limitations/features of the microscope as recited in present claim 1 are disclosed in the system provided by Nagano et al thus the system provided by Nagano et al supports for the feature related to the feature regarding to the fluorescence reflected light illumination device and guided by the beam splitter lies, in terms of its cross section, within the inner stop region of the ring stop as recited in the present claim 1.
Claim Rejections - 35 USC § 112
5.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.         Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “the microscope is configured such that a fluorescence reflected light illumination beam path … of the microscope” (lines 12-16).
In particular, it is complete unclear from the claimed language provided in the mentioned features to know/practice the manner/configuration of the microscope having a phase contrast transmitted light illumination device and a fluorescence reflected light illumination device so that the microscope can obtain the result as recited in the mentioned features.  In other words, what manner/configuration of the microscope does applicant imply here?
b) Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “the transmitted light illumination optical unit … of the microscope” (lines 1-7).
In particular, it is complete unclear from the claimed language provided in the mentioned features to know/practice the manner/way of the so-called “set(ting)”of the microscope having a phase contrast transmitted light illumination device and a fluorescence reflected light illumination device so that the microscope can obtain the 
c) Each of claims 8 and 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element b) above.
d) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.       Claims 1 and 3, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagano et al (US Patent No. 6,025,956, of record).
Nagano discloses a microscope having a phase contrast transmitted light illumination device and a fluorescence reflected light illumination device.
Regarding to the present claim 1, the microscope as described in column 5 and shown in figs. 8-9 of Nagano et al comprises the following features:
a) a phase contrast transmitted light illumination device comprises a transmitted light illumination source (21) and a transmitted light illumination optical unit (22-26, 28) with a ring 
b) a fluorescence reflected light illumination device comprises a reflected light illumination source (37) and a reflected light illumination optical unit (38-42, 33); 
c) a beamsplitter (32) for guiding light from the fluorescence reflected light illumination device; and
d) an objective (30) with a phase ring (62).
It is noted that a fluorescence reflected light illumination beam path produced by the fluorescence reflected light illumination device lies, in terms of its cross section, within the inner stop region of the ring stop (61) of the phase contrast transmitted light illumination device after passing through an object plane defined by the sample (29) of the microscope. 
Applicant should note that the light emitted from the fluorescence reflected light illumination device comprises a reflected light illumination source (37), a reflected light illumination optical unit (38-42, 33) and a beamsplitter (32) for guiding light from the reflected illumination source to illuminates the sample (29) and incidents on the ring stop (61) after passing through the condenser (28). Since the inner area of the ring stop (61), as understood, does not allow light passing therethrough thus the inner area of the ring stop (61) acts as a shielding area for blocking/shielding light from the fluorescence reflected light illumination beam path from entering the source (21) of the phase contrast transmitted light illumination device (the support is that the ring stop has an annular section (92) which is used to pass light from the phase contrast transmitted light illumination device) then the fluorescence reflected light illumination beam path produced by the fluorescence reflected light illumination device 
Regarding to the present claim 3, it is noted that the optical element (28) of the transmitted light illumination optical unit (22-26, 28) is a condenser and the ring stop (61) is located in a back focal plane of the condenser with respect to the object plane defined by the sample (29).
Claim Rejections - 35 USC § 103
10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.       Claim 2, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al in view of Lim (US Publication No. 2014/0212895, of record).
It is noted that while Nagano et al discloses the light source used in the transmitted light illumination device is a halogen, Nagano et al does not disclose that the light source can be a solid state light source. However, a microscope having an illumination device wherein the light source is a halogen or a solid state light source is known to one skilled in the art as can be seen in the microscope with an illumination device provided by Kim, see paragraph [0166], for example. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the microscope with an illumination device provided by Nagano et al by using a solid state light source in place of a halogen as suggested by Lim to meet a particular application.
s 4-5, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al in view of Kawanabe et al (US Publication No. 2008/0304147, of record).
It is noted that while Nagano et al discloses a microscope having an illumination device having an illumination optic and an objective lens for guiding/focusing light from the illumination device to a sample, Nagano et al does not disclose that the optical element(s) constituted the illumination optic and the objective lens is changed/movable for the purpose of varying the magnification. However, a microscope having an illumination device wherein the optical element(s) constituted the illumination optic and the objective lens is changed/movable for the purpose of varying the magnification is known to one skilled in the art as can be seen in the microscope with an illumination device provided by Kawanabe et al, see paragraphs [0021]-[0024] and fig. 1, for example. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the microscope with an illumination device provided by Nagano et al by using a revolver/turret supporting a plurality of objective lenses and a zoom unit in the illumination light path as suggested by Kawanabe et al for the purpose of changing magnification of light used to illuminate a sample and/or images to be viewed by an operator.
13.       Claims 6-10, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al in view of Kawanabe et al.
It is note that in the combined product provided by Nagano et al and Kawanabe et al, while Nagano et al does not clearly set forth a method for preventing light emitted from the fluorescence reflected light illumination beam path from entering the source (21) of the phase 
Regarding to the features related to way/manner of setting or a so-called “given” setting as recited in present claims 8-9, such features are met by the combined product provided by Nagano et al and Kawanabe et al when the zoom system and the objective lenses are changed.
Regarding to the feature recited in present claim 10, it is noted that the optical element (30) is an objective lens and the phase ring (62) is located in a back focal plane of the objective lens with respect to the object plane defined by the sample (29).
Conclusion
14.       The US Patent No. 10,877,256 are cited as of interest in that it discloses an observation device having an illumination system with a light source and a mask that restricts light to a particular emission region wherein the illumination system is arranged so that the emission region is projected onto a pupil plane of an objective optical system with the projected image of the emission region is partially overlapped a peripheral portion of the pupil.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872